CoNNOR, J.
This is a statutory proceeding. It was begun before the governing body of the town of Ahoskie, by a notice served by said body on the Atlantic Coast Line Railroad Company, as required by statute (C. S., 2712), to show cause why an assessment for a street improvement made by the town of Ahoskie against the said railroad company should not be confirmed. The Atlantic Coast Line Eailroad Company appeared before said governing body and filed its objections in writing to said assessment. These objections were overruled by the governing body of the town of Ahoskie. The assessment was confirmed (C. S., 2713), and the railroad company appealed to the Superior Court of Hertford County. C. S., 2714.
The jurisdiction of the Superior Court was acquired by appeal. It was altogether derivative, and was restricted to. matters involved in the proceeding, of which the governing body of the town of Ahoskie had original jurisdiction. Neither the said governing body nor the Superior Court had jurisdiction in this proceeding to condemn land for street purposes. As the lower court had no jurisdiction to order a condemnation of the land under the power of eminent domain, the appellate Court was likewise without jurisdiction to do so. See McIntosh N. C. Prac. and Proc., p. 64.
The suggestion in the opinion of this Court in R. R. v. Ahoskie, 202 N. C., 585, 163 S. E., 565, that the land assessed for the payment of a street improvement could and should be condemned in this proceeding was an inadvertence on the part of the court as to the nature of this proceeding. It is not an action begun in the Superior Court, as was the case in Efird v. Winston-Salem, 199 N. C., 33, 153 S. E., 632, cited to support the suggestion, but a statutory proceeding of which the governing body of the town of Ahoskie had original jurisdiction.
The order dismissing the petition for condemnation, and also dismissing the proceeding, is
Affirmed.